Exhibit 10.6

 

AMENDMENT NO. 4

 

to

 

CREDIT AGREEMENT

 

THIS AMENDMENT NO. 4 TO THE CREDIT AGREEMENT (the “Amendment”) is made as of
September 28, 2005 by and among NATIONAL WINE & SPIRITS, INC. (the “Borrower”),
the financial institutions listed on the signature pages hereof and LASALLE BANK
NATIONAL ASSOCIATION, in its capacity as contractual representative (the
“Agent”) under that certain Credit Agreement dated as of March 31, 2003 by and
among the Borrower, the financial institutions party from time to time parties
thereto (the “Banks”) and the Agent (as amended on March 31, 2004, June 30, 2003
and June 30, 2004, and as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Defined terms used herein and not otherwise defined herein shall have the
meaning given to them in the Credit Agreement.

 

WITNESSETH

 

WHEREAS, the Borrower, the Banks and the Agent are parties to the Credit
Agreement; and

 

WHEREAS, the Borrower, the Agent and the requisite number of Banks under Section
8.1 of the Credit Agreement have agreed to amend the Credit Agreement on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to the following amendment to the Credit Agreement:

 

1. Amendment to the Credit Agreement. Effective as of September 28, 2005 (the
“Effective Date”) and subject to the satisfaction of the conditions precedent
set forth in Section 3 below, the Credit Agreement is hereby amended as follows:

 

  1.1. From September 28, 2005 through and including November 28, 2005, LaSalle
Bank National Association’s Commitment under the Credit Agreement, its
Percentage of the Aggregate Commitment and the reference to the Aggregate
Commitment as set forth on its signature page thereto is amended in its entirety
as follows:

 

Commitment Amount: $32,000,000

 

Percentage of Aggregate Commitment: 68.085106383%

 

Aggregate Commitment: $47,000,000

 

33



--------------------------------------------------------------------------------

  1.2. After November 28, 2005, LaSalle Bank National Association’s Commitment
under the Credit Agreement, its Percentage of the Aggregate Commitment and the
reference to the Aggregate Commitment as set forth on its signature page thereto
is amended in its entirety as follows:

 

Commitment Amount: $25,000,000

 

Percentage of Aggregate Commitment: 62.500000000%

 

Aggregate Commitment: $40,000,000

 

  1.3. From September 28, 2005 through and including November 28, 2005, National
City Bank of Indiana’s Percentage of the Aggregate Commitment under the Credit
Agreement and the reference to the Aggregate Commitment as set forth on its
signature page thereto is amended in its entirety as follows:

 

Commitment Amount: $15,000,000

 

Percentage of Aggregate Commitment: 31.914893617%

 

Aggregate Commitment: $47,000,000

 

  1.4. After November 28, 2005, National City Bank of Indiana’s Percentage of
the Aggregate Commitment under the Credit Agreement and the reference to the
Aggregate Commitment as set forth on its signature page thereto is amended in
its entirety as follows:

 

Commitment Amount: $15,000,000

 

Percentage of Aggregate Commitment: 37.500000000%

 

Aggregate Commitment: $40,000,000

 

  1.5. Section 5.1(B) of the Credit Agreement is amended to insert the following
new sentence at the end thereof:

 

In addition, and without limiting the foregoing sentence, the Company shall (a)
ensure, and cause each Subsidiary to ensure, that no person who owns a
controlling interest in or otherwise controls the Company or any Subsidiary is
or shall be listed on the Specially Designated Nationals and Blocked Person List
or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury or included in any Executive Orders,
(b) not use or permit the use of the proceeds of the Loans to violate any of the
foreign asset control regulations of OFAC or any enabling statute or Executive
Order relating thereto, and (c) comply, and cause each Subsidiary to comply,
with all applicable Bank Secrecy Act (“BSA”) laws and regulations, as amended.

 

34



--------------------------------------------------------------------------------

  1.6. The Credit Agreement is amended to insert the following new Section 8.15
immediately after Section 8.14 now appearing therein:

 

8.15 Customer Identification - USA Patriot Act Notice. The Agent and the Banks
hereby notify the Company that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56, signed into law October 26, 2001) (the “Act”),
and the Agent’s and the Bank’s policies and practices, the Agent and the Banks
are required to obtain, verify and record certain information and documentation
that identifies the Company and its Subsidiaries, which information includes the
name and address of the Company and its Subsidiaries and such other information
that will allow the Agent and the Banks to identify the Company and its
Subsidiaries in accordance with the Act.”

 

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that the Agent shall have received the following:

 

  (a) duly executed originals of this Amendment from each of the Borrower, the
requisite number of Banks under Section 8.1 of the Credit Agreement and the
Agent;

 

  (b) duly executed originals of a Reaffirmation in the form of Exhibit A
attached hereto;

 

  (c) a replacement Note in favor of LaSalle Bank National Association in
substantially the form of Exhibit C to the Credit Agreement in the aggregate
principal amount of $32,000,000;

 

  (d) such documents and certificates as the Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the
Borrower, the authorization of this Amendment and any other legal matters
relating to the Borrower, this Amendment or the other Loan Documents, all in
form and substance reasonably satisfactory to the Agent and its counsel; and

 

  (e) such other documents, instruments and agreements as the Agent shall
reasonably request.

 

3. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

 

  3.1 This Amendment and the Credit Agreement as previously executed and as
amended hereby, constitute legal, valid and binding obligations of the Borrower
and are enforceable against the Borrower in accordance with their terms.

 

  3.2 Upon the effectiveness of this Amendment and after giving effect hereto,
(i) the Borrower hereby reaffirms all covenants, representations and warranties
made in the Credit Agreement as amended hereby, and agrees that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment (unless the applicable representation
and warranty is specifically made as of an earlier date pursuant to the terms of
the Credit Agreement) and (ii) no Default or Event of Default has occurred and
is continuing.

 

35



--------------------------------------------------------------------------------

4. Reference to the Effect on the Credit Agreement.

 

  4.1. Upon the effectiveness of Section 1 hereof, on and after the date hereof,
each reference in the Credit Agreement or in any other Loan Document (including
any reference therein to “this Credit Agreement,” “hereunder,” “hereof,”
“herein” or words of like import referring thereto) shall mean and be a
reference to the Credit Agreement as amended by Section 1.

 

  4.2. Upon the effectiveness of Section 2 hereof, on and after the date hereof,
each reference in the Credit Agreement or in any other Loan Document (including
any reference therein to “this Credit Agreement,” “hereunder,” “hereof,”
“herein” or words of like import referring thereto) shall mean and be a
reference to the Credit Agreement as further amended by Section 2.

 

  4.3. Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

 

  4.4. The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or the Banks, nor
constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

 

5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING 735 ILCS 105/5-1 ET SEQ., BUT
OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS) OF THE STATE OF
ILLINOIS.

 

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

7. Counterparts. This Amendment may be executed by one or more of the parties to
the Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

NATIONAL WINE & SPIRITS, INC., as Borrower

 

By:

 

/s/ Patrick A. Trefun

--------------------------------------------------------------------------------

   

Name: Patrick A. Trefun

   

Title: Treasurer

 

LASALLE BANK NATIONAL ASSOCIATION, as

Agent and as a Bank

 

By:

 

/s/ Sarah Gin

--------------------------------------------------------------------------------

   

Name: Sarah Gin

   

Title: Vice President

 

NATIONAL CITY BANK OF INDIANA, as a Bank

 

By:

 

/s/ Thomas A. Schlehuber

--------------------------------------------------------------------------------

   

Name: Thomas A. Schlehuber

   

Title: Senior Vice President



--------------------------------------------------------------------------------

REAFFIRMATION

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 4 to the Credit Agreement dated as of March 31, 2003 by and among
National Wine & Spirits, Inc. (the “Borrower”), the financial institutions from
time to time party thereto (the “Banks”) and LaSalle Bank National Association,
in its individual capacity as a Bank and in its capacity as contractual
representative (the “Agent”) (as amended on March 31, 2004, June 30, 2003 and
June 30, 2004, and as the same may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), which Amendment
No. 4 is dated as of September 28, 2005 (the “Amendment”). Capitalized terms
used in this Reaffirmation and not defined herein shall have the meanings given
to them in the Credit Agreement. Without in any way establishing a course of
dealing by the Agent or any Bank, each of the undersigned reaffirms the terms
and conditions of the Guaranty, the Pledge Agreement, Security Agreement and any
other Loan Document executed by it and acknowledges and agrees that such
agreement and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so modified by the Amendment and as the same may from
time to time hereafter be amended, modified or restated.

 

Dated as of September 28, 2005

 

NATIONAL WINE & SPIRITS CORPORATION

NWS, INC.

NWS-ILLINOIS, LLC

NWS MICHIGAN, INC.

UNITED STATES BEVERAGE, L.L.C.

NATIONAL WINE & SPIRITS, LLC

 

By:

 

/s/ John J Baker

--------------------------------------------------------------------------------

Its:

 

Secretary

 

38